PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Gokaraju et al.
Application No. 16/279,481
Filed: 19 Feb 2019
For: METHOD FOR TREATING ARTHRITIS WITH BOSWELLIA SERRATA EXTRACTS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filedJune 14, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed March 11, 2022, which set a statutory period for reply of three months. Accordingly, the application became abandoned on June 14, 2022.  A Notice of Abandonment was mailed on June 28, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal and issue fee payment of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET